United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50522
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TOMAS GARDEA-CALLEROS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-00-CR-1783-ALL-H
                        --------------------

Before   KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Tomas Gardea-Calleros, federal inmate # 11508-180, appeals

from the denial of his motion for reconsideration of his sentence

which the district court construed as a motion for reduction

of sentence.   He argues that the Government improperly relied

on his prior deportation as an element of his offense under

8 U.S.C. § 1326 because that prior deportation was the result of

a due process violation.    Because the district court was without

authority to modify the imposed term, the denial of the motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50522
                               -2-

for a sentence reduction is AFFIRMED.    See United States

v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997).